NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

RICARDO A. LOPEZ-MARROQUIN,                     No.    18-72922
AKA Ricardo Lopez,
                                                Agency No. A044-286-222
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted June 3, 2020
                              Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and KANE,** District Judge.

      Ricardo Lopez-Marroquin, a native and citizen of El Salvador, seeks review

of the Board of Immigration Appeals’ (“BIA”) order affirming the denial of his

applications for relief from removal. We have jurisdiction under 8 U.S.C. § 1252.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Yvette Kane, United States District Judge for the
Middle District of Pennsylvania, sitting by designation.
We review legal decisions de novo and factual findings for substantial evidence,

Budiono v. Lynch, 837 F.3d 1042, 1046 (9th Cir. 2016), and we deny the petition in

part.1

         1.   Substantial evidence supports the BIA’s denial of withholding of

removal. Lopez-Marroquin failed to show that he would more likely than not face

persecution based on his membership in two particular social groups: “gay

Salvadoran men” and “Salvadoran males with schizoaffective disorder [who]

exhibit erratic behavior.” While there is some evidence of discrimination and

violence against homosexuals in El Salvador, the BIA reasonably found that the

persecution was not sufficiently widespread such that Lopez-Marroquin would

more likely than not suffer harm. The BIA also reasonably weighed Dr. Nickel’s

testimony. Dr. Nickels did not opine on the likelihood that Lopez-Marroquin

would be subjected to electroconvulsive therapy (“ECT”) without his consent, and

testified that a psychiatrist informed him that the National Psychiatric Hospital

(“NPH”) was implementing ECT protocols. Even assuming Lopez-Marroquin

would be committed to the NPH, the evidence is insufficient to show that he will

likely suffer persecution or be placed in the harsh forensic unit.2


1
  Lopez-Marroquin also raises other issues, which we address in a concurrently
filed opinion granting the petition in part.
2
  We do not reach the merits of the asylum claim, which requires only a
“reasonable possibility” of suffering persecution. 8 C.F.R. § 1208.13(b)(2). The IJ
and the BIA found Lopez-Marroquin statutorily ineligible for asylum due to his

                                           2
      2.     Substantial evidence also supports the BIA’s denial of relief under the

Convention Against Torture (CAT). We review this issue de novo because Lopez-

Marroquin argues the IJ failed to adhere to an implementing regulation that

requires consideration of all evidence bearing on the possibility of future torture.

See 8 C.F.R. § 1208.16(c)(3). Although the IJ did not mention Lopez-Marroquin’s

country-condition evidence in evaluating his CAT request, the IJ did discuss this

evidence in evaluating his request for withholding of removal. We infer the

agency considered and discounted this evidence for similar reasons in the CAT

context.3 See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (noting that

the agency must “consider the issues raised and announce its decision in terms

sufficient to enable a reviewing court to perceive that it has heard and thought and

not merely reacted” but need not “write an exegesis on every contention” (quoting

Lopez v. Ashcroft, 366 F.3d 799, 807 n.6 (9th Cir. 2004))).

      3.     Finally, Lopez-Marroquin’s request that we appoint government-

compensated counsel is foreclosed by Perez v. Barr, 957 F.3d 958, 965-66 (9th

Cir. 2020), in which we held that the authority to appoint pro-bono counsel in a


vehicle theft conviction. But our concurrently filed opinion concludes the
conviction was not an aggravated felony, and hence that statutory bar does not
apply.
3
  We need not decide whether Lopez-Marroquin is statutorily ineligible for
withholding of removal and CAT relief for committing a particularly serious
crime. 8 U.S.C. § 1231(b)(3)(B)(ii) (withholding); 8 C.F.R. § 1208.16(d)(2)
(CAT).

                                          3
Petition for Review does not necessarily entail the authority to order compensation.

PETITION DENIED IN PART.




                                         4